741 N.W.2d 839 (2007)
Gwendolyn McCLENDON, Plaintiff-Appellant,
v.
DIMITRIOS APOSTOLOU, M.D., Walter Frasher, PA-C, Peter Mancini II, M.D., and Harper-Hutzel Hospital, Defendants, and
Allen Williams, M.D., and Mercy Memorial Hospital Corporation, Defendants-Appellees.
Docket No. 129228. COA No. 260583.
Supreme Court of Michigan.
December 14, 2007.
By order of April 13, 2007, the application for leave to appeal the June 28, 2005 order of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879). On order of the Court, the case having been decided on November 28, *840 2007, ___ Mich. ___, 741 N.W.2d 300 (2007), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the order of the Court of Appeals, REINSTATE the order of the Wayne Circuit Court denying the defendants' motion for summary disposition, and REMAND this case to the Wayne Circuit Court for further proceedings not inconsistent with this order and the order in Mullins.